                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-05033-RGK-JC                                            Date      January 13, 2020
 Title             Hoang Van Mai v. United States Citizenship and Immigration Service et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER AND ORDER TO SHOW CAUSE

       The Order to Show Cause [11] is discharged. Plaintiff is now ordered to show cause in
writing not later than January 21, 2020 why this action should not be dismissed for lack of
prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the court finds that this
matter is appropriate for submission without oral argument. The Order To Show Cause will stand
submitted upon the filing of plaintiff’s response. If plaintiff files

:        Plaintiff’s application for entry of default pursuant to Rule 55a of the Federal Rules of Civil
         Procedure as to defendant(s): All defendants - answers were due 08/18/2019

on or before the date indicated above, the court will consider this a satisfactory response to the Order
To Show Cause. If a satisfactory response is not filed by the date listed above, the matter will be
dismissed for lack of prosecution.

         IT IS SO ORDERED.
                                                                                                     :
                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
